— Appeal by the defendant from an order of the Supreme Court, Kings County (Sullivan, J), dated September 24, 2007, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
Ordered that the order is affirmed, without costs or disbursements.
There was clear and convincing evidence presented at the hearing to support the designation of the defendant as a level three sex offender (see Correction Law § 168-n [3]; People v Niola, 50 AD3d 991 [2008]; People v Galligan, 41 AD3d 683 [2007] ; People v Wright, 37 AD3d 797 [2007]). There is no merit to the defendant’s assertion that he was improperly assessed certain points on the risk assessment instrument, or that he was entitled to a downward departure from the presumptive risk level three designation (see People v Arciola, 54 AD3d 741 [2008] ; People v Pardo, 50 AD3d 992 [2008]; People v Foy, 49 AD3d 835 [2008]; People v Lombard, 30 AD3d 573 [2006]). Skelos, J.P., Ritter, Garni and Dickerson, JJ., concur.